NO. 07-08-0262-CV



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL A



MAY 12, 2009



______________________________





LLANO ROYALTY, LTD., APPELLANT



V.



CHARLIE CUMMINGS, APPELLEE



_________________________________



FROM THE 47TH DISTRICT COURT OF POTTER COUNTY;



NO. 94,302-A; HONORABLE HAL MINER, JUDGE



_______________________________



Before CAMPBELL and HANCOCK and PIRTLE, JJ.

MEMORANDUM OPINION

This case involves a dispute over the status of an oil and gas lease.  The trial court entered a judgment in favor of Appellee, Charlie Cummings, that the lease had terminated  and also awarded attorney’s fees.  Appellant, Llano Royalty, Ltd., perfected this appeal.  Prior to submission of the merits of the appeal Llano Royalty, Ltd. and Charlie Cummings filed a Joint Motion to Remand.  By the motion, the parties represent they have reached an agreement to settle and compromise their differences.  They request this Court set aside the trial court’s judgment without regard to the merits and remand the case to the trial court for rendition of judgment in accordance with their agreement.

To accord the trial court with jurisdiction to accomplish the relief requested by the parties and effectuate the settlement agreement, we grant the motion and, without passing on the merits of the appeal, set aside the trial court’s judgment and remand the cause for further proceedings.  
See
 Tex. R. App. P. 42.1(a)(2)(B).  
See also
 
Sutton v. Horseshoe Hills
, 
Ltd
., 278 S.W.3d 923 (Tex.App.–Houston [14th Dist. 2009, no pet.); 
Vigil v. Montero
, 225 S.W.3d 271 (Tex.App.–El Paso 2006, no pet.).  Pursuant to the motion, costs are taxed against the party by whom incurred.  Having set aside the judgment at the request of the parties, no motion for rehearing will be entertained and our mandate will issue forthwith.

Patrick A. Pirtle

      Justice